Case: 21-50967     Document: 00516347472         Page: 1     Date Filed: 06/07/2022




              United States Court of Appeals
                   for the Fifth Circuit                             United States Court of Appeals
                                                                              Fifth Circuit

                                                                            FILED
                                                                         June 7, 2022
                                  No. 21-50967                         Lyle W. Cayce
                                Summary Calendar                            Clerk


   United States of America,

                                                             Plaintiff—Appellee,

                                       versus

   Andre Eugene Crayton,

                                                         Defendant—Appellant.


                  Appeal from the United States District Court
                       for the Western District of Texas
                           USDC No. 4:21-CR-372-1


   Before King, Costa, and Ho, Circuit Judges.
   Per Curiam:*
          The attorney appointed to represent Andre Eugene Crayton has
   moved for leave to withdraw and has filed a brief in accordance with Anders
   v. California, 386 U.S. 738 (1967), and United States v. Flores, 632 F.3d 229
   (5th Cir. 2011). Crayton has not filed a response. We have reviewed


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 21-50967     Document: 00516347472          Page: 2   Date Filed: 06/07/2022




                                   No. 21-50967


   counsel’s brief and the relevant portions of the record reflected therein. We
   concur with counsel’s assessment that the appeal presents no nonfrivolous
   issue for appellate review. Accordingly, counsel’s motion for leave to
   withdraw is GRANTED, counsel is excused from further responsibilities
   herein, and the APPEAL IS DISMISSED. See 5th Cir. R. 42.2.
          However, there is a clerical error in written judgment. The record
   reflects that Crayton pleaded guilty to Count Two of the indictment, which
   alleged an offense under 8 U.S.C. § 1324(a)(1)(A)(ii) and (a)(1)(B)(ii). The
   judgment incorrectly describes the “Nature of [the] Offense” as
   “Transportation of Illegal Aliens for Financial Gain,” which is an offense
   punishable under § 1324(a)(1)(B)(i). Accordingly, we REMAND to the
   district court for the limited purpose of correcting the clerical error by
   deleting the portion of the judgment stating that Crayton committed the
   offense for financial gain. See Fed. R. Crim. P. 36; United States v. Garza,
   587 F.3d 304, 312-13 (5th Cir. 2009).




                                           2